DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The terminal disclaimer filed 12./17/21 is acknowledged. The double patenting rejection is withdrawn. 
Applicant’s amendments are fully acknowledged. The 112A rejection is withdrawn. 

Allowable Subject Matter
Claim 21, 23-47 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of Farewell and Polanco (cited by Applicant, and previously cited in Application 14/571,583). While teaching the relation between a brainwave response and stimuli to categories of knowledge fail to teach or reasonably suggest correlating the brainwave responses to a hierarchical tree structure of knowledge categories in order to obtain information of knowledge, interest and experience.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner further notes that Claim 22 is being regarded as canceled. While the claims filed 12/17/21 label claim 22 as “proposed cancellation”, Examiner notes that Claim 22 contains no limitations due to the “strikethrough”. Further Applicant’s remarks filed 12/17/21 further confirm that claim 22 has been cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791